DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application is being examined under the pre-AIA  first to invent provisions. 
2.  The Action is responsive to Patent Board Decision of August 2, 2021.  
3.  In view of a thorough search and examination of the present application and, in light of the following:
Prosecution histories of the instant its parent application 14203271 (filed 3/10/2014);
A terminal disclaimer against U.S. Patent #9785654 issued 10/10/2017 to the above parent application filed and approved 1/11/2019;
Prior art searched and reviewed; and 
An update search on prior art conducted in domains (EAST, NPL-ACM, Google, NPL-IEEE, IP.com, Google Patents/Scholar, etc.), Claims 1-4 and 6-18 (renamed to claims 1-17) are allowed. 
Reasons for Allowable
5. The following is the Examiner's statement of reasons for allowance: 
In the Examiner's Final Office Actions of 3/29/2019, the rejections were made under: U.S.C. $103 as being unpatentable over 
Kundu: "MULTILEVELSILHOUETTES IN AN ONLINE SHOPPING ENVIRONMENT", (U.S. Patent Application Publication 2012/0054060 A1, filed Jan. 21, 2011; and published Mar. 1,  
YOUNG et al.: "TECHNIQUES FOR FACILITATING ON-LI NE ELECTRONIC COMMERCE TRANSACTIONS RELATING TO THE SALE OF GOODS AND MERCHAN OISE", U.S. Patent Application Publication 2013/0173402 A1, filed Feb. 27, 2013; and published Jul. 4, 2013, hereafter "YOUNG").

In a decision to the appeal brief filed 8/20/2019 in responsive to the above Actions, the Patent Board reversed the Actions on August 2, 2021.
In the decision, the Board stated “Appellant contends that Young does not teach the disputed features of
claim 1. See Appeal Br. 9-16. Specifically, Appellant contends, inter alia,
that Young describes "several images from multiple image files for display."
See Appeal Br. 13-14. In contrast, claim 1 recites "multiple selectable
portions of the one image are defined and each is associated with one
product" and that "the one image is drawn from a single image file stored in
an image file format." Appeal Br. 18 (Claims App.). According to
Appellant, the images being presented each have certain distinct
characteristics, each having an "image #" and a corresponding "image file."
See Appeal Br. 13. In summary, Appellant contends each of the distinct
images in Young are drawn from separate image files. See Appeal Br. 14.

(in combination with Kundu) do not disclose "multiple selectable portions of
the one image are defined" ... and that "the one image is drawn from a single
image file stored in an image file format" as recited in claim 1. See Appeal
Br. 14. The Examiner relies on Kundu to teach multiple selectable portions
of at least one image are defined and each is associated with one product.
Final Act. 13 (citing Kundu Figure 7).”; and the Board particularly found
“the portions of Young relied upon by the
Examiner do not describe multiple selectable portions of a single image file.
Accordingly, the Examiner has not sufficiently and persuasively shown that
Young describes the disputed features of claim 1. We, therefore, agree with
Appellant that Young's user interface does not define multiple selectable
portions of the one image where each portion is associated with one product
and wherein the one image is drawn from a single file stored in an image file
format. See Appeal Br. 13-14; Young ,i 581, Fig. 27.”
A further review of the claimed subject matter that is specifically limited to presenting e-commerce products by providing search results image form to users, the Examiner was persuaded that the subjects as claimed in the instant application is distinct from prior art searched and result reviewed, and the Examiner was further persuaded that features identified in the subject matters 
presenting at least one image containing at least one product at a user access terminal;
providing a user interface at the user access terminal for a first user to select at least a portion of one image of the at least one image 
wherein the at least a portion is associated with a product shown in the selected at least a portion;
accepting a selection from the first user of at least a portion of the one image; and
presenting the first user with search results,
wherein the at least a portion of the one image is associated with:
a first tag identifying a first characteristic of the product; and
at least one secondary tag identifying a second characteristic of the product in addition to the first characteristic, and 
wherein the one image is drawn from a single image file stored in an image file format,
and wherein the search results are generated by:
selecting a search database using the first tag; and
generating a search query for searching the search database based on the second characteristic; and
submitting the search query to the search database,
wherein the search query based on the second characteristic is optimized for the search database selected using the first tag, 
wherein multiple selectable portions of the one image are defined and each is associated with one product” are among the merits of allowable subject matters of the application as recited claim 1 and similarly recited in claims 10 and 11 , respectively.  

An update search on prior art in domains (EAST, NPL-ACM, Google, NPL-IEEE, etc.) has been conducted. The prior art searched and investigated in the domains (EAST, NPL-ACM, Google, NPL-IEEE, etc.) do not fairly teach or suggest teaching of the subject matter as described above and disclosed in each of the independent claims 1 and 10-11 , respectively.  
Claims (2-4 and 6-9), and (12-18) are directly or indirectly dependent upon the independent claims 1, and 11, respectively, respectively, and are also distinct from the prior arts for the same reason.

After a search and a thorough examination of the present Application and in light of the prior art, Claims 1-4 and 6-18 (renamed to claims 1-17) are allowed. 
Conclusions
6.  Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 
Contact Information
7. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hrs.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
August 6, 2021